       Case 1:14-cv-10103-JGK-DCF Document 375 Filed 08/03/20 Page 1 of 3



Kevin J. Biron
+1.212.309.6180
kevin.biron@morganlewis.com



August 3, 2020

VIA ECF

Honorable John G. Koeltl
United States District Court Judge for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A
New York, NY 10007

Re:      Phoenix Light SF DAC, et al. v. Deutsche Bank Nat’l Trust Co., et al.,
         No. 14-cv-10103 (JGK)(DCF) (S.D.N.Y.) (“PL/DB”); Commerzbank AG v. Deutsche
         Bank Nat’l Trust Co., et al., Case No. 15-cv-10031 (JGK)(DCF) (S.D.N.Y.) (“CB/DB”)

Dear Judge Koeltl:

       In response to Defendants’ one-paragraph notice of supplemental authority (ECF No.
373) regarding the Tenth Circuit’s Am. Fid./BNYM decision, Plaintiffs submitted three pages of
baseless rhetoric. See ECF No. 374.1 We respond below.

        First, Plaintiffs assert that “[t]he sole issue for which [Defendant] cites American Fidelity
is that court’s interpretation of certain PSA language to mean that ‘Defendant is not deemed to
have knowledge of an EOD until it receives notice thereof’” and that Defendant purportedly
“never previously raised” that issue. ECF No. 374 at 1. Plaintiffs are wrong on both counts.

        In Defendant’s notice of supplemental authority, it actually referenced two of the Tenth
Circuit’s holdings in Am. Fid./BNYM: the holding that under the PSAs at issue there, the trustee’s
post-EOD duty is not triggered unless the trustee receives written notice of an EOD, and the
holding that “written notice of an event which could ripen into an EOD is not sufficient” to
trigger the trustee’s post-EOD duty. ECF No. 373. Both those holdings are directly relevant to
Defendants’ summary judgment arguments that: (i) for the 85 Trusts at issue in these two cases,
“the GAs provide that Defendant’s post-EOD duties arise, depending on the Trust, only if a
‘Responsible Officer’ of Defendant has ‘actual knowledge’ that the EOD occurred and/or if
Defendant receives ‘written notice’ thereof”; 2 and (ii) Plaintiffs’ claim that Defendant’s
post-EOD duties were triggered in certain Trusts by purported servicer or issuer breaches “fail[s]
because Plaintiffs lack admissible, loan- or Trust-specific evidence that Defendant had ‘written


1
  Unless otherwise indicated, all citations to “ECF No. [ ]” are to the PL/DB docket. Capitalized
terms used but not defined herein have the meanings set forth in Defendant’s July 20, 2020 letter
(ECF No. 373) or Defendant’s summary judgment reply (ECF No. 321), as applicable.
2
  Defendant identified, with pin cites to the relevant PSA sections, three Trusts for which the
GAs provide that post-EOD duties are triggered only upon receipt of written notice of an EOD.
PL/DB ECF No. 353-41; (Biron PL-Ex. 45); CB/DB ECF No. 238-40 (Biron CB-Ex. 45).
                                                    Morgan, Lewis & Bockius   LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060         +1.212.309.6000
                                                    United States                   +1.212.309.6001
      Case 1:14-cv-10103-JGK-DCF Document 375 Filed 08/03/20 Page 2 of 3




notice’ or ‘actual knowledge’ of any such purported EOD, as necessary to trigger Defendant’s
post-EOD duties.” ECF No. 273 at 38-39.3

        Second, Plaintiffs incorrectly claim that Defendant “admits [Am. Fid./BNYM] is
irrelevant to 82 [of the 85] Trusts.” See ECF No. 374 at 3. Defendant “admitted” no such thing.
The Tenth Circuit held that notice of alleged servicing breaches that “would ripen into Events of
Default” if they “remained uncured after 60 days” was not notice of an EOD and did not trigger
the trustee’s post-EOD prudent person duties. Am. Fid./BNYM at *2-3. That holding is equally
applicable to all the Trusts regardless of whether the GAs provide that Defendant’s post-EOD
duty is triggered by “written notice” or “actual knowledge” of an EOD. Put differently, even if
Plaintiffs could show that Defendant had actual knowledge of a servicing breach that could ripen
into an EOD if it remained uncured (Plaintiffs cannot), that would still be insufficient to trigger
Defendant’s post-EOD prudent person duty. Defendant made this point in its summary judgment
briefing and established that Plaintiffs lacked admissible, loan- or Trust-specific evidence that
Defendant had either actual knowledge or written notice of any EOD arising from purported
servicer or issuer breaches. ECF No. 273 at 38-39; ECF No. 321 at 38-46. In its summary
judgment briefing, Defendant also addressed and disposed of the same baseless
counterarguments that Plaintiffs repeat in their response regarding Am. Fid./BNYM. Id.
Similarly, in a prior submission (ECF No. 369), Defendant rebutted Plaintiffs’ arguments about
the Commerzbank v. U.S. Bank decision, which they also decided to repeat in their response.

        Third, Plaintiffs assert that (i) Am. Fid./BNYM “did not address the prevention doctrine”
and (ii) “[c]ourts in this District (most recently Judge Pauley) have applied that doctrine to bar
trustees from relying on a lack of EOD notices . . . .” ECF No. 374 at 2. As to point (i), the
parties in Am. Fid/BNYM devoted pages of appellate briefing to the issue of whether the
prevention doctrine excused the requirement that the trustee receive written notice of an EOD.4
Thus, the Tenth Circuit’s holding was, at the very least, an implicit rejection of that doctrine’s
application under the circumstances presented. As to point (ii), Plaintiffs are mistaken. Neither
Judge Pauley nor, to the best of Defendant’s knowledge, any other Judge in this District has held
that the prevention doctrine excuses a condition that an RMBS trustee receive (as opposed to
send) notice. See, e.g., Phoenix Light SF Ltd. v. Bank of New York Mellon, No. 14-cv-10104,
2017 WL 3973951, at *17 (S.D.N.Y. Sept. 7, 2017) (holding that the prevention doctrine is
inapplicable to the condition that an RMBS trustee “‘received written notice’ of the Event of
Default” before its post-EOD prudent person duty is triggered).

         Finally, equally unavailing are Plaintiffs’ arguments regarding the language in the 3 GAs
that is analogous to the language at issue in Am. Fid./BNYM. Plaintiffs claim that a provision in
Section 7.01 of the MLMI 2007-MLN1 PSA makes Defendant’s argument as to that Trust

3
   See also Def. Opp. to Pl. S.J. Mot. (ECF No. 287) at 10-31 (section titled “Contrary to
Plaintiffs’ Assertion, Defendant’s Post-EOD Prudent Person Duty Was Not Triggered in 73 of
the 85 Trusts”); D. S.J. Reply (ECF No. 321) (section titled “Plaintiffs Lack Evidence That
Defendant’s Post-EOD Duties Were Triggered by Servicer or Issuer Breaches”).
4
  See Op. Br. of Pl./Appellant Am. Fid. Assurance Co. at 20-24, Am. Fid./BNYM
(“Am.Fid./BNYM Aplt. Br.”); Appellee The Bank of New York Mellon’s Resp. Br. at 27-29, Am.
Fid./BNYM; Reply Br. of Pl./Appellant Am. Fid. Assurance Co. at 12-14, Am. Fid./BNYM.

                                                2
      Case 1:14-cv-10103-JGK-DCF Document 375 Filed 08/03/20 Page 3 of 3




“frivolous.” ECF No. 374 at 3. But the sentence from which Plaintiffs quote begins with the
phrase “[f]or purposes of this Section 7.01,” and conflicts with the language in Section 8.02(a),
which provides: “[e]xcept as otherwise provided in Section 8.01: … (viii) the Trustee shall not
be deemed to have knowledge of an Event of Default until a Responsible Officer of the Trustee
shall have received written notice thereof.” PL/DB ECF 279-21 at 146-47. That language in
Section 8.02(a) is identical to the language addressed in Am. Fid./BNYM. See Am.Fid./BNYM
Aplt. Br. at 19; Am. Fid./BNYM at *2. Plaintiffs’ argument that the Tenth Circuit’s interpretation
was “analytically flawed” is misplaced because the general language Plaintiffs cite in Section
8.01 does not negate the specific limitation in Section 8.02. And, even if Plaintiffs were correct,
Defendant would still be entitled to summary judgment because, as it established in its briefing,
Plaintiffs lack evidence sufficient to raise a triable issue of fact as to whether Defendant had
either written notice or actual knowledge of any EOD arising from purported servicer or issuer
breaches. ECF No. 273 at 38-39; ECF No. 287 at 10-31; ECF No. 321 at 38-46.

                                                     Respectfully,

                                                     /s/ Kevin J. Biron

                                                     Kevin J. Biron

cc: All counsel of-record (via ECF)




                                                3
